Citation Nr: 0421227	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected fibromyalgia, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (the RO).  

Procedural history

The veteran served on active duty from March 1979 to March 
1988. 

The veteran was granted service connection for sinusitis and 
fibromyalgia in an October 1988 rating decision.  A 
noncompensable disability rating was assigned for sinusitis 
and a 20 percent disability rating was assigned for 
fibromyalgia.  

In a November 1998 rating decision, the RO assigned an 
increased 10 percent disability rating for sinusitis and 
denied the veteran's claim of entitlement to an increased 
disability rating for fibromyalgia.  The veteran disagreed 
with the November 1998 rating decision and initiated this 
appeal.  The appeal was perfected as to the fibromyalgia 
issue with the timely submission of the veteran's substantive 
appeal (VA Form 9) in August 2000.  While the veteran 
specifically indicated that he only wished to appeal the 
fibromyalgia issue, in August 2001, the Board accepted the 
August 2000 VA Form 9 as a timely substantive appeal as to 
both issues and remanded them both for further evidentiary 
development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  

The Board undertook additional development in September 2002, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2), 
which was later invalidated by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  To comply with the Federal Circuit's holding in the 
DAV case, the Board remanded these issues again in October 
2003 for initial RO consideration of the new evidence.
Subsequently, in a March 2004 rating decision, the disability 
rating assigned the veteran's fibromyalgia was increased to 
40 percent.  The 10 percent rating for sinusitis was 
continued.

In May 2004, the Board made inquiry of the veteran through 
his representative as to whether he wished to continue with 
his appeal in light of the fact that the veteran evidently 
never wished to perfect an appeal as to the sinusitis issue 
and he was now receiving the maximum schedular rating for 
fibromyalgia.  As described in greater detail below, the 
veteran responded that he did not wish to continue the 
appeal.  

The Board observes that in addition to remanding the issues 
listed above, its August 2001 decision included decisions on 
the merits as to two other issues on appeal at that time.  
The Board denied a claim of entitlement to an increased 
rating for a cervical spine disorder and denied the existence 
of clear and unmistakable error in an October 1988 RO 
decision which denied entitlement to service connection for a 
right knee disability.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2003).  Accordingly, those issues will 
be addressed no further herein.


FINDING OF FACT

By written statement signed by the veteran and dated in July 
2004, which was submitted prior to promulgation of a decision 
by the Board, the veteran withdrew his appeal as to the 
issues of entitlement to an increased disability rating for 
sinusitis and entitlement to an increased disability rating 
for fibromyalgia.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003).  Withdrawal may be made by the 
veteran-claimant or by his/her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the claimant personally without that person's 
express written consent.  38 C.F.R. § 20.204(c) (2003).

Analysis

As noted in the Introduction above, following transfer of the 
veteran's claims file to the Board, the Board contacted the 
veteran's representative in order to clarify the veteran's 
intent with respect to the two issues listed above.  The 
veteran responded with a statement, signed by him and 
telefaxed to the veteran's representative in July 2004, in 
which he indicated his desire to withdraw his appeal as to 
both issues.  The veteran's representative in turn forwarded 
the fax to the Board for inclusion in the veteran's VA claims 
folder.

The veteran's July 2004 statement withdrawing his appeals as 
to both issues was properly filed.  See 38 C.F.R. 
§ 20.204(b)(2) (2003).  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  In light of 
the veteran's withdrawal of his appeals, there remain no 
allegations of errors of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)].

Accordingly, the Board is without jurisdiction to review an 
appeal with respect to the issues listed on the title page 
and they are dismissed.

ORDER

The appeal of the issue of entitlement to an increased 
disability rating for sinusitis is dismissed.

The appeal of the issue of entitlement to an increased 
disability rating for fibromyalgia is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



